Earntjm, Co. J.
This is an ex parte motion made by the defendants under sections 682 and 683 of the Code of Civil *277Procedure, to vacate an attachment granted by me in this action January seventh instant.
The attachment was granted upon a verified complaint and upon an affidavit made by one of the plaintiffs. The complaint set up a cause of action for “ breach of contract, express or implied, other than a contract to marry,” and it is urged that the affidavit does not show that the plaintiffs are entitled to recover a sum stated, “ over and above all counter-claims known to them.” The allegations upon this point are: “ Deponent further says, that a cause of action exists in favor of said plaintiffs against said defendants for which said action is commenced, and that the amount of plaintiff’s claim in said action is $288.20, and interest from the 15th day of April, 1883, over and above all counter-claims and set-offs known to deponent.”
Section 636 of the Code provides that the plaintiff must show by affidavit to the satisfaction of the judge granting the warrant of attachment, “ that the plaintiff is entitled to recover a sum stated therein over and above all counter-claims known to him.” •
Have the plaintiffs done this ? The complaint is verified by one of the plaintiffs, and all the allegations are upon knowledge, and if true the plaintiff would be entitled to recover the precise sum stated in the affidavit. The affidavit substantially contains all the allegations of -the complaint, and also that an action has been commenced to recover a sum of money only, stating it over and above all counter-claims and set-offs known to deponent.
The complaint shows that the plaintiffs are entitled to recover a certain sum; the affidavit shows they are entitled to recover the same sum over and above all counter-claims and set-offs known to deponent. The affidavit does not use the words of the statute, “ that the plaintiff is entitled to recover ” a sum stated, but the facts averred show that the plaintiffs are entitled to recover the sum stated. It is not necessary that the affidavit use the exact words of the statute, if it appear *278that the facts required to be shown are stated, it is sufficient, and it can make no difference what language is used to express the facts (Ruppert agt. Haug, 87 N. Y., 144).
In my judgment, the plaintiffs have shown to my satisfaction by legal methods that they are entitled to recover a. sum stated over and above all counter-claims known to plaintiffs. The motion must be denied.